886 A.2d 535 (2005)
In re Randy M. MOTT, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals (Bar Registration No. 211037).
No. 05-BG-128.
District of Columbia Court of Appeals.
October 27, 2005.
Before WASHINGTON, Chief Judge, REID, Associate Judge, and NEBEKER, Senior Judge.
PER CURIAM:
Disagreeing with the findings of its Hearing Committee,[1] the Board on Professional Responsibility ("Board") has concluded that respondent, Randy M. Mott, violated rules 1.15(a) and 1.17(a) of the D.C. Rules of Professional Conduct and D.C. Bar R. XI, § 19(f), by failing to deposit client funds in a designated escrow or trust account, failing to adequately safeguard the funds, and failing to keep appropriate records.
The violations at issue are clear-cut and conceded, and the Board has issued a report and recommendation and supplemental report and recommendation suggesting that we publicly censure Mr. Mott. Neither he nor Bar Counsel has taken any exception to the Board's report or its supplemental report, thus our deference to its recommendations are heightened. See D.C. Bar R. XI, § 9(g)(2); In re Delaney, 697 A.2d 1212, 1214 (D.C.1997). We will adopt the recommended sanction "unless *536 to do so would foster a tendency toward inconsistent dispositions for comparable conduct or would otherwise be unwarranted." D.C. Bar R. XI, § 9(g)(1). We find nothing in the record before us to conclude that this sanction is unwarranted or inconsistent. Accordingly, it is
ORDERED that the respondent Randy M. Mott be and is hereby publicly censured.
So ordered.
NOTES
[1]  Which found that respondent had commingled funds.